Exhibit 10.31

FIRST AMENDMENT

TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This First Amendment To Amended and Restated Loan And Security Agreement (this
“Amendment”) dated as of November 10, 2008, is entered into by and among Bell
Microproducts Inc., a California corporation (“Administrative Borrower”), Bell
Microproducts – Future Tech, Inc., a California corporation (“Future Tech”),
Rorke Data, Inc., a Minnesota corporation (“Rorke”), Bell Microproducts Canada –
Tenex Data ULC, a Nova Scotia unlimited liability company (“Tenex”), Total Tec
Systems, Inc., a New Jersey corporation (“Total Tec”), Forefront Graphics US
Inc., an Ontario corporation (“Forefront” and together with Administrative
Borrower, Future-Tech, Rorke, Tenex and Total Tec, individually, a “Borrower”
and collectively, “Borrowers”), Bell Microproducts Canada Inc., a California
corporation (“Bell Micro Canada”), Bell Microproducts Mexico Shareholder, LLC, a
Florida limited liability company (“Mexico Shareholder”), Wachovia Capital
Finance Corporation (Western), in its capacity as administrative agent for the
financial institutions from time to time parties to the Loan Agreement (as
defined below) as lenders (each individually, a “Lender” and collectively,
“Lenders”) (in such capacity, “Agent”), and Required Lenders (as defined in the
Loan Agreement), with reference to the following facts:

RECITALS

A. Lenders are extending various secured financial accommodations to Borrowers
upon the terms of that certain Amended and Restated Loan and Security Agreement
dated as of September 29, 2008 (the “Loan Agreement”).

B. Borrowers, Bell Micro Canada, Mexico Shareholder, Required Lenders and Agent
now desire to amend the Loan Agreement and the Consent upon the terms and
conditions set forth herein.

AMENDMENT

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by each
party hereto, Borrowers, Required Lenders and Administrative Agent hereby agree
as follows:

1. Defined Terms. Unless otherwise specified herein, any capitalized terms
defined in the Loan Agreement shall have the same respective meanings as used
herein.

2. Amendment to Loan Agreement. Section 9.10(n) of the Loan Agreement is hereby
amended and restated, effective as of the date of the Loan Agreement (subject to
the conditions set forth in Section 3 below), to read in its entirety as
follows:

“(n) intercompany receivables owed by any Affiliate of a Borrower that is not a
‘Borrower’ hereunder to any Borrower, so long as (i) no Event of Default exists
and is continuing or would result from the existence of such receivable, and
(ii) the aggregate amount of such intercompany receivables outstanding on the
last day of each of the months set forth below does not exceed the difference of
the amount set forth

 

1



--------------------------------------------------------------------------------

opposite such month minus the sum of investments heretofore or hereafter made in
Bell Microproducts Brazil Holdings, LLC, a Minnesota limited liability company,
in connection with Net Storage Computers Ltd. as contemplated in
Section 9.10(p):

 

Months

   Amounts  

Each month through and including November 2008

   $ 60,000,000   

Each month from December 2008 through February 2009, inclusive

   $ 50,000,000   

Each month from March 2009 through August 2009, inclusive

   $ 45,000,000   

Each month after August 2009

   $ 40,000,000 ” 

3. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the receipt by Agent or the satisfaction of the following conditions
precedent:

(a) Counterparts of this Amendment duly executed and delivered by Borrowers,
Bell Micro Canada, Mexico Shareholder, Agent and Required Lenders;

(b) No Event of Default or act, condition or event which with notice or passage
of time or both would constitute an Event of Default, shall exist;

(c) The representations and warranties set forth herein and in the Loan
Agreement shall be true and correct; and

(d) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered or executed or recorded
and shall be in form and substance satisfactory to Agent.

4. Guarantors’ Acknowledgement. Bell Micro Canada and Mexico Shareholder each
hereby acknowledge and consent to the terms, conditions and provisions of this
Amendment and to the transactions contemplated hereby. Bell Micro Canada hereby
reaffirms its obligations under its Guarantee, dated as of May 14, 2001, and
agrees that it is and shall remain responsible for the Obligations of Borrowers
under the Loan Agreement as amended by this Amendment. Mexico Shareholder hereby
reaffirms its obligations under its Guarantee, dated as of October 9, 2003, and
agrees that it is and shall remain responsible for the Obligations of Borrowers
under the Loan Agreement as amended by this Amendment.

5. Representations and Warranties. Each Borrower and Guarantor reaffirms that
the representations and warranties made to Lenders and Agent in the Loan
Agreement and other Financing Agreements are true and correct in all material
respects as of the date of this Amendment as though made as of such date and
after giving effect to this Amendment. In addition, each Borrower and Guarantor
makes the following representations and warranties to Lenders and Agent, which
shall survive the execution of this Amendment.

 

2



--------------------------------------------------------------------------------

(a) The execution, delivery and performance of this Amendment are within each
Borrower’s and Guarantor’s powers, have been duly authorized by all necessary
actions, have received all necessary governmental approvals, if any, and do not
contravene any law or any contractual restrictions binding on any Borrower or
Guarantor.

(b) This Amendment is the legal, valid and binding obligation of each Borrower
and Guarantor enforceable against each Borrower and Guarantor in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
moratorium and other similar laws affecting the rights of creditors generally.

(c) No event has occurred and is continuing, after giving effect to this
Amendment, which constitutes an Event of Default under the Loan Agreement or any
other of the Financing Agreements, or would constitute such an Event of Default
but for the requirement that notice be given or time elapse or both.

6. Continuing Effect of Financing Agreements. To the extent of any
inconsistencies between the terms of this Amendment and the Loan Agreement, this
Amendment shall govern. In all other respects, the Loan Agreement and other
Financing Agreements shall remain in full force and effect and are hereby
ratified and confirmed.

7. References. Upon the effectiveness of this Amendment, each reference in any
Financing Agreements to “the Agreement”, “hereunder,” “herein,” “hereof,” or of
like import referring to the Loan Agreement shall mean and be a reference to the
Loan Agreement as amended hereby.

8. Governing Laws. This Amendment, upon becoming effective, shall be deemed to
be a contract made under, governed by, and subject to, and shall be construed in
accordance with, the internal laws of the State of California.

[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Amendment as of the date first set forth above, to become
effective in the manner set forth above.

 

“Borrowers”     “Guarantors” BELL MICROPRODUCTS INC.     BELL MICROPRODUCTS
CANADA INC. By:  

/s/ W. Donald Bell

    By:  

/s/ W. Donald Bell

Name:  

W. Donald Bell

    Name:  

W. Donald Bell

Title:  

President & CEO

    Title:  

President

BELL MICROPRODUCTS – FUTURE TECH, INC.     BELL MICROPRODUCTS MEXICO
SHAREHOLDER, LLC By:  

/s/ Andrew S. Hughes

    By:  

/s/ W. Donald Bell

Name:  

Andrew S. Hughes

    Name:  

W. Donald Bell

Title:  

Vice President & Secretary

    Title:  

Authorized Representative

RORKE DATA, INC.       By:  

/s/ Andrew S. Hughes

      Name:  

Andrew S. Hughes

      Title:  

Vice President & Secretary

      BELL MICROPRODUCTS CANADA – TENEX DATA ULC       By:  

/s/ W. Donald Bell

      Name:  

W. Donald Bell

      Title:  

President

      TOTAL TEC SYSTEMS, INC.       By:  

/s/ Andrew S. Hughes

      Name:  

Andrew S. Hughes

      Title:  

Vice President & Secretary

     

 

4



--------------------------------------------------------------------------------

FOREFRONT GRAPHICS US, INC.       By:  

/s/ Andrew S. Hughes

      Name:  

Andrew S. Hughes

      Title:  

Vice President & Secretary

      “Agent and Lenders”       WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN),
as Agent and Lender       By:  

/s/ Gary Whitaker

      Name:  

Gary Whitaker

      Title:  

Director

      BANK OF AMERICA, N.A., as Lender       By:  

 

      Name:  

 

      Title:  

 

      THE CIT GROUP/BUSINESS CREDIT, INC., as Lender       By:  

/s/ Kirk Wolverton

      Name:  

Kirk Wolverton

      Title:  

Vice President

      WELLS FARGO FOOTHILL, LLC, as Lender       By:  

/s/ Juan Barrera

      Name:  

Juan Barrera

      Title:  

Vice President

     

 

5